DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“an electronic component” on line 3 and “an electrical element” on line 5 are apparently the same electrical element. If so, it might be clearer to use consistent terms. Otherwise, a nexus is necessary between the electronic component and electrical element. on the main surface of the substrate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “the base material includes … … … is a recessed portion”. Although the first connection portion and a second connection portion has been adequately discussed in the disclosure, “First portions” (plural) and “second portion” of the base material are not discussed in the specification, nor have been designated through any drawings. Also, no clear description is found in the specification as to how “a number of the plurality of laminated electrical insulating materials at each of the first portions”, is greater than “a number of the plurality of laminated electrical insulating materials at the second portion”. If examiner missed any clear discussion or drawing to understand these features, applicant is advised to help examiner find the sections, otherwise, a pertinent discussion is needed for person of ordinary skill in the art to clearly understand that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the base material includes … … … is a recessed portion”. It is not clear if “the first connection portion and a second connection portion” at the base material is same as or corresponds to the, “First portions” (plural) and “second portion” of the base material as mentioned in this paragraph of claim 1 or these “first portions” and “second portion” are independent from “the first connection portion and a second connection portion”. 
Also, it is not clear through the disclosure as to how “a number of the plurality of laminated electrical insulating materials at each of the first portions”, is greater than “a number of the plurality of laminated electrical insulating materials at the second portion”, because apparently the number of the plurality of laminated electrical insulating materials on the base material are same everywhere on the electrical element unless a protective film (9 in Fig. 3) is considered as a laminated insulating material where openings (H1) thereof are considered as lack of a laminated insulating material. Clarification is needed.
Although no prior art rejection was made against claim 1 and as such to any of the dependent claims, the lack of a prior art rejection should not be construed that claim 1 or any of the dependent claims are allowable over any prior art. In view of the serious indefiniteness issue raised with respect to claim 1, the examiner is unable to make any meaningful prior art rejection against claim 1. 
However, upon the resolution of the indefiniteness issue with respect to claim 1, prior art rejections may be made to claim 1, as deemed appropriate by the examiner. 
Conclusion
The prior art, Lee (US 7,755,457), Nobuyuki et. al. (CN 102137541) and Tomoaki et al. (WO 2013051599) made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843